Citation Nr: 0818823	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a sleep disorder 
claimed as sleep apnea.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disorder.  

8.  Entitlement to service connection for foot fungus.  

9.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with subjective neuropathy of the lower 
extremities.  

10.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

Appellant had active service from June 1964 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A videoconference was held before the undersigned Veterans 
Law Judge in March 2008. 

The issues of service connection for bilateral hearing loss, 
tinnitus, a heart disorder, and hypertension, as well as, 
entitlement to a higher disability evaluation for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that appellant has a chronic sleep disorder claimed as 
sleeping apnea or a skin disorder related to service.  

2.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations.

3.  The currently diagnosed foot fungus was first manifested 
many years after service and is not causally related to 
service.  

4.  Diabetes mellitus is manifested by a need for daily 
medication, without the need for insulin, a restricted diet, 
or restriction of activities such as avoidance of strenuous 
occupational or recreational activities.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  A sleep disorder claimed as sleep apnea was not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

3.  Hyperlipidemia is not a disease or injury that was 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

4.  A fungal disorder of the feet was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

5.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence is needed, as well as 
the type of evidence necessary to establish a disability 
rating and effective date for that disability, has been 
provided.  A letter in June 2006 provided pertinent notice 
and development information.  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  Further, 
the veteran is represented by a certified group that knows 
the evidence needed to support a claim.  By arguments made in 
writing and at the hearing, it is clear, as to the issues 
decided herein, that appellant has actual knowledge of the 
information needed to support the claim.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, 2006 VA outpatient records; private medical records 
that date between 2003 and 2006; and, a report of VA 
examination that was conducted in June 2006.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Entitlement to service connection or a skin disorder, sleep 
apnea, and hyperlipidemia 

The problem with the veteran's claims for service connection 
for a skin disorder and sleep apnea is the first element of 
Hickson, in that; there is no current medical evidence of the 
claimed disabilities on a chronic or continuing basis.  While 
he claims to have chronic disabilities, the current record 
does not support a conclusion that the veteran currently has 
a chronic sleep disorder or a skin disorder.  Without proof 
of current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

There was no evidence of the disorders noted in service.  The 
service medical records do not contain any evidence of 
complaints, findings, treatment, or diagnoses concerning a 
sleep disorder, hyperlipidemia, or a skin disorder.  

Post service private clinical records show that the veteran 
complained of insomnia in September 2005 and March 2006.  At 
his November 2006 PTSD examination, he reported sleep 
impairment due to nightmares.  Significantly, however, the 
records, including numerous examinations, do not ever show 
the veteran being diagnosed with an underlying chronic sleep 
disorder.  At his hearing, the veteran reported that his 
primary physician prescribes sleeping medication for his 
psychiatric disability and back disability, but he also 
indicated that he had not been diagnosed with sleep apnea.  

As to entitlement to service connection for a skin disorder, 
the record does not contain any references to a chronic skin 
disorder.  The record contains VA and private examination 
reports which indicate his skin is normal.  There are 
numerous clinical reports (including annual examination 
reports) from his private physician that date between 2003 
and 2006, his skin was considered normal.  The Board notes 
that in February 2003 he received private treatment for 
erythema and puffiness of the face; however, this was 
considered an allergic reaction to medication.  Further, he 
did not complain of, nor did the physician diagnose a skin 
disorder at the VA examination conducted in June 2006.  

In similar regard, VA outpatient records show that the 
veteran has been treated for hyperlipidemia since 2006.  By 
definition, hyperlipidemia is a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglycerides and hypercholesterolemia (high 
cholesterol).  Dorland's Illustrated Medical Dictionary 795 
(28th ed. 1994).  As such, this is a laboratory test result 
and not, in and of itself, a disability or injury for which 
service connection can be granted.  While hyperlipidemia may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  A disability for VA compensation 
purposes refers to an impairment of earning capacity due to a 
disease or injury, rather than to a disease or injury itself.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the existence of the 
claimed skin and sleep disorders or that relate the claimed 
disabilities to military service.  The only evidence of 
record that suggests the existence of and/or a causal 
relationship between the veteran's claimed disabilities and 
service is the veteran's statements.  At his videoconference, 
his representative observed that the veteran had blotches 
over his skin, which they considered evidence of a chronic 
skin disorder.  However, these lay assertions are of no 
probative value with respect to a current diagnosis necessary 
to establish service connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds more probative value 
in the medical records, which does not show any evidence of a 
skin disorder, despite numerous examinations.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a skin disorder, sleep apnea, and hyperlipidemia.

Entitlement to service connection for foot fungus

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, private and VA diagnoses satisfy this element.  A 
fungal disorder of the feet was noted on a 2006 VA 
examination.

Nevertheless, the problem with the veteran's claims arises 
with the second and third elements of Hickson.  Concerning 
the second element, evidence of incurrence or aggravation of 
a disease or injury in service, at the videoconference, the 
veteran described his experiences of marching through the 
jungles of Vietnam with wet shoes, which he claims led to a 
chronic fungal disorder.  

Significantly, however, service medical records do not 
contain any evidence of complaints, findings, treatment or 
diagnoses of a foot fungus.  

A fungal disorder of the feet, mild onychomycosis was not 
noted until the VA examination in June 2006, more than 
38 years after service discharge.  This is significant in 
that there was an extended period of time between service 
discharge and the showing of these disabilities that the 
veteran claims are related to military service.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  Therefore, while appellant contends that he had 
a fungal infection in service, and can say he has similar 
symptoms over the years, there is no continuity of symptoms 
demonstrated or confirmed by any objective clinical records.  
It is particularly telling that there are no pertinent in-
service findings, and no evidence of treatment in the years 
since.

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate current disorders 
to military service. 

To attribute the veteran's foot fungus to military service 
without objective medical evidence of inservice treatment, or 
continuity of treatment after service discharge, or a medical 
opinion providing a nexus, would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim for 
service connection.  

Entitlement to a higher evaluation for diabetes mellitus

In the March 2007 rating action, service connection was 
granted for diabetes mellitus.  A 20 percent evaluation was 
assigned effective from March 27, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 (1999) 
concerning initial and staged ratings.

Under that code, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

VA examination was conducted in June 2006, specifically for 
the purpose of determining the nature and severity of the 
veteran's diabetes mellitus.  

The veteran provided testimony at a videoconference in March 
2008.  The veteran described his medical history, symptoms 
and medication regime.  He also reported that he was on a 
restricted diet.  The lay statements and testimony are 
considered to be competent evidence when describing symptoms 
of a disease or disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements regarding the 
severity of the appellant's symptoms must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

While the evidence demonstrates that the veteran's diabetes 
mellitus requires the medication Metroformin, it does not 
show that he requires insulin, a restricted diet, or careful 
regulation of activities and he does not have episodes of 
ketoacidosis, or hypoglycemic reactions.

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  Although the 
veteran reported at the VA examination that he avoided 
strenuous activity, there is no evidence in the clinical 
records that any physician recommended avoidance of strenuous 
occupational and recreational activities.  In fact, the VA 
examiner reported that the veteran worked on and off as 
manual labor.  Although he was unemployed at the time, 
reportedly, it was not for medical reasons.  It was not 
mentioned that his diabetic condition affected his job 
performance.  The neurological examination, for the most 
part, was within normal limits for gait, motor functions, 
strength, and coordination.  The only neurological impairment 
was subjective decreased sensation in his toes on 
monofilament test with light touch.  The VA examiner 
described his disability as mild.  

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has been manifested by the need 
for insulin, restricted diet, and regulation of activities 
regulation of activities, or by ketoacidosis or hypoglycemic 
reactions.  Absent such symptomatology, the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 7913 
have not been met.


ORDER

Service connection for a skin disorder is denied.

Service connection for a sleep disorder claimed as sleep 
apnea is denied.

Service connection for hyperlipidemia is denied.

Service connection for foot fungus is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.
REMAND

The veteran maintains that he should be granted service 
connection for tinnitus, a hearing loss, hypertension, and a 
heart disability.  In part he reports that in performing his 
military duties, he was exposed to constant noise trauma, in 
particular, 3.5 rocket launchers.  The DD-214 (Armed Forces 
of the United States Report of Transfer or Discharge) lists 
his occupational specialty as machine gunner.  In light of 
his military history, the RO/AMC should schedule the veteran 
for a VA examination to determine if the veteran has a 
hearing loss disability or tinnitus and, if so, the etiology 
of any claimed hearing loss or tinnitus.  

Furthermore, in regard to his claimed hearing defects, at the 
videoconference the veteran reported he was required to 
undergo annual employment examinations.  He indicated that 
the physicians who conducted the examinations were associated 
with "Tilcon."  He indicated that theses records were not 
part of the record.  The RO/AMC should assist the veteran in 
obtaining these records.    

Regarding the hypertension and the heart disorder, appellant 
has suggested that they may be due to or made worse by 
stress.  He is service connected for PTSD.  The RO did not 
consider or develop this theory of service connection, and 
the Board cannot do it in the first instance.  Such defect 
will be cured by additional development.

At his March 2008 videoconference the veteran indicated that 
his symptoms had increased in severity.  He reported that he 
is receiving monthly treatment for his PTSD at the Vet 
Center.  The record only contains a statement from the Vet 
Center readjustment counseling therapist.  These clinical 
records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment for his claimed hearing 
loss, tinnitus, hypertension, heart 
disorder, and service-connected PTSD.  If 
information is provided in sufficient 
detail, the RO should make arrangements to 
obtain all the records of the treatment 
afforded to the veteran from all the 
sources listed by him that are not already 
on file.  This should include records from 
the Vet Center and Tilcon.  All 
information obtained should be made part 
of the file.

2.  Thereafter, RO/AMC should adjudicate 
the issue of service connection for heart 
disease and hypertension as secondary to 
the service connected PTSD.  This should 
include, as indicated, providing notice of 
the types of information needed to 
establish secondary service connection, 
obtaining pertinent evidence, obtaining an 
examination and opinion by appropriate 
physicians, and other indicated action.  
The matter should then undergo 
adjudication (this can be done in 
association with the other development 
described below) and if benefits not 
granted, a supplemental statement of the 
case including the actions taken should be 
issued.  (Again, this might be done in 
association with the other action 
requested herein.)

3.  If deemed necessary, the veteran 
should be afforded VA psychiatric 
examination to determine the nature and 
severity of his service connected 
disability.  (This for instance might be 
indicated if the Vet Center records show 
findings at issue with the findings of the 
last exam, or if the development takes 
such time as to make the examination old.)  
The reviewer is asked to report on the 
presence or absence of the specific 
symptoms in the general rating formula for 
mental disorders.  The examiner should 
also comment on the degree, if any, of 
industrial/occupational and social 
impairment produced by the PTSD.  The 
examiner must review the additional 
medical records and assign a Global 
Assessment of Functioning (GAF), if 
possible, and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO/AMC should make arrangements 
with the appropriate VA medical examiner 
in order to determine whether the veteran 
has tinnitus and/or a hearing loss 
disorder.  If so, the examiner should 
render an opinion as to whether it is as 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any hearing defect including tinnitus is 
related to the appellant's period of 
active duty.  The examiner should comment 
on whether his tinnitus and/or hearing 
loss is consistent with traumatic noise 
exposure associated with military service 
or with some other cause such as infection 
or advancing age.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for any 
opinion expressed should be included in 
the report.  The claims folder should be 
made available to the examiner, and the 
reviewer should acknowledge such review in 
the report.

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


